USCA4 Appeal: 22-4276      Doc: 22         Filed: 12/22/2022     Pg: 1 of 4




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-4276


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        EDQUAN BATTLE, a/k/a Equan Battle,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Wilmington. Louise W. Flanagan, District Judge. (7:19-cr-00139-FL-1)


        Submitted: December 20, 2022                                Decided: December 22, 2022


        Before NIEMEYER and QUATTLEBAUM, Circuit Judges, and FLOYD, Senior Circuit
        Judge.


        Affirmed in part and dismissed in part by unpublished per curiam opinion.


        ON BRIEF: Richard Croutharmel, Raleigh, North Carolina, for Appellant. David A.
        Bragdon, Assistant United States Attorney, Kristine L. Fritz, Assistant United States
        Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
        for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-4276      Doc: 22          Filed: 12/22/2022     Pg: 2 of 4




        PER CURIAM:

               Edquan Battle pled guilty, pursuant to a written plea agreement, to conspiracy to

        distribute and possess with intent to distribute methamphetamine, in violation of 21 U.S.C.

        §§ 841(b)(1)(A), 846, and distribution of methamphetamine, in violation of 21 U.S.C.

        § 841(a)(1), (b)(1)(B). The district court sentenced Battle to 300 months’ imprisonment, a

        sentence below the Sentencing Guidelines range. On appeal, counsel has filed a brief

        pursuant to Anders v. California, 386 U.S. 738 (1967), stating that there are no meritorious

        grounds for appeal but questioning whether the district court erred by applying three

        Guidelines enhancements.       In a pro se supplemental brief, Battle challenges the

        reasonableness of his sentence and argues that counsel rendered ineffective assistance. The

        Government moves to dismiss the appeal pursuant to the appeal waiver in Battle’s plea

        agreement. We affirm in part and dismiss in part.

               “We review an [appeal] waiver de novo to determine whether the waiver is

        enforceable” and “will enforce the waiver if it is valid and if the issue being appealed falls

        within the scope of the waiver.” United States v. Boutcher, 998 F.3d 603, 608 (4th Cir.

        2021) (internal quotation marks omitted). An appeal waiver is valid if the defendant enters

        it “knowingly and intelligently, a determination that we make by considering the totality

        of the circumstances.” Id. “Generally though, if a district court questions a defendant

        regarding the waiver of appellate rights during the [Fed. R. Crim. P.] 11 colloquy and the

        record indicates that the defendant understood the full significance of the waiver, the

        waiver is valid.” United States v. McCoy, 895 F.3d 358, 362 (4th Cir. 2018) (internal

        quotation marks omitted). A claim that a sentence is “illegal,” and thus falls outside the

                                                      2
USCA4 Appeal: 22-4276       Doc: 22          Filed: 12/22/2022      Pg: 3 of 4




        scope of an appeal waiver, refers only to a sentence “alleged to have been beyond the

        authority of the district court to impose”; an illegal sentence is not merely a sentence arising

        from alleged “legal error.” United States v. Thornsbury, 670 F.3d 532, 539 (4th Cir. 2012).

               Our review of the record confirms that Battle was competent to enter a plea, that he

        knowingly and intelligently waived his right to appeal, and that his challenges to his

        sentence fall squarely within the scope of the appeal waiver. Accordingly, we grant the

        Government’s motion to dismiss in part and dismiss the appeal as to all issues within the

        waiver’s scope, including the sentencing challenges raised by Battle and Anders counsel.

               Battle’s ineffective assistance claims fall outside the scope of the appeal waiver.

        Yet, “we will reverse only if it conclusively appears in the trial record itself that the

        defendant was not provided effective representation.” United States v. Freeman, 24 F.4th

        320, 326 (4th Cir. 2022) (en banc) (cleaned up). Because the present record does not

        conclusively establish ineffective assistance, Battle’s claims are not cognizable on direct

        appeal and “should be raised, if at all, in a 28 U.S.C. § 2255 motion.” United States v.

        Faulls, 821 F.3d 502, 508 (4th Cir. 2016).

               In accordance with Anders, we have reviewed the entire record in this case and have

        found no potentially meritorious grounds for appeal outside the scope of Battle’s valid

        appeal waiver. We therefore deny the Government’s motion in part and affirm the

        remainder of the criminal judgment. This court requires that counsel inform Battle, in

        writing, of the right to petition the Supreme Court of the United States for further review.

        If Battle requests that a petition be filed, but counsel believes that such a petition would be



                                                       3
USCA4 Appeal: 22-4276         Doc: 22     Filed: 12/22/2022    Pg: 4 of 4




        frivolous, then counsel may move in this court for leave to withdraw from representation.

        Counsel’s motion must state that a copy thereof was served on Battle.

              We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                            AFFIRMED IN PART,
                                                                            DISMISSED IN PART




                                                   4